3. India, in particular the death sentence on Davinder Pal Singh (
The next item is the debate on seven motions for resolutions on India, in particular the death sentence on Davinder Pal Singh.
Madam President, ladies and gentlemen, the death penalty is the most cruel, most inhumane and most degrading penalty, and is a violation of the right to life, as stated in the Universal Declaration of Human Rights.
Davinder Pal Singh is in danger of being executed imminently in New Delhi, in India, as the President of India rejected his plea for clemency in May, and it should be noted that this is the second appeal rejected in the course of that month.
That is why this resolution sends a strong signal from the European Parliament. The European Parliament must condemn all executions, no matter where they take place. The European Parliament must encourage the European Union and its Member States to ensure that the United Nations resolution calling for a universal moratorium on executions is applied. The aim of this resolution is to achieve complete abolition in all those states that still apply capital punishment.
I would like to thank all of my fellow Members who have contributed to this resolution. I shall simply mention in closing that I have tabled two amendments, because I would like to remind you that Davinder Pal Singh had already applied for political asylum in Germany, but he was forcibly deported to India, where he was arrested on his arrival in New Delhi in January 1995. Nevertheless, two years later, the Court in Frankfurt declared his expulsion to be illegal. He should therefore never have been deported to India, where his life was under threat.
Finally, there is a wide range of evidence to suggest that Davinder Pal Singh did not receive a fair trial. That is the subject of the second amendment to be voted on. I would like to thank my fellow Members, and I hope that the entire resolution and the two amendments will be adopted.
Madam President, an article published in the international press on 13 June reported that the Indian state of Assam does not have an executioner available to carry out the death penalty which has been passed on Mahendra Nath Das, who has had his plea for pardon rejected by the country's president. Davinder Pal Singh has also been condemned to death and had his plea for pardon rejected. We would like a partner as important to the European Union as India to respect the moratorium called for by the UN General Assembly and not to execute the two persons mentioned. Fortunately, as is already known, India has not applied the death penalty since 2007. However, we would be pleased if, just like the European Union, India would consider abolishing the death penalty as a contribution to enhancing human dignity. The fact that no one can be found who is willing to carry out the death penalty is perhaps a sign that the time has come for India to ban this punishment.
author. - Madam President, the ECR has no collective view on the death penalty for murder, leaving it to MEPs to decide individually according to their own conscience. India, as a democratic country, reserves the right to impose death sentences on those convicted of the most heinous capital crimes.
We in the ECR agree that the EU has a right to request clarification of the controversial circumstances of the arrest, police custody and apparent confession made by Davinder Pal Singh Bhullar, including the issue of his deportation from Germany and the fact the conviction was based on a majority decision, leaving some doubt as to whether the conviction is totally safe.
India is a democracy with an independent judiciary and by and large has an adequate appellate process. It is also important to note that Mr Singh Bhullar is allegedly linked to the Khalistan Liberation Force, which is committed to carving out an independent Sikh state in India by armed force. In the past its followers have allegedly committed many terrorist atrocities and assassinations of high-level political targets. The EU's position on the death penalty is of course well known in India. However, we also need to understand the enormous internal security pressures facing India, not only from the Khalistan armed movement but from the Naxalite insurgency and more generally from Jihadi terrorism emulating from extremists in Pakistan.
author. - Madam President, when speaking of the death penalty, two large countries normally spring to mind: China and the United States of America. Judicial executions are cruelly common in each, although thankfully increasingly uncommon elsewhere. In India, with whose people Europeans share many values, the Supreme Court ruled nearly 30 years ago that the death penalty should be imposed only in the rarest of rare cases; in fact it has been used only once in the past 15 years and that was seven years ago.
It is therefore deeply disturbing that decisions have been taken to execute the two convicts Davinder Pal Singh and Mahendra Nath Das, especially at a time when moves in the United Nations for a moratorium on the death penalty gain more support every year. It seems likely that both men's alleged confessions were extracted under duress and therefore should not be relied on. Mr Pal Singh's was made without access to a lawyer and was later retracted. Judicial execution, which is a cruel, inhumane and degrading penalty, allows no room for later access to justice should the convicted felons one day be found to be innocent.
This House therefore appeals to the people and the President of India, in the name of humanity and of our common commitment to human progress, to commute those sentences.
Madam President, if we believe that India is a democratic country in which the suspect Davinder Pal Singh was given the right to a fair trial, then the circumstances in which the Indian court found the accused guilty of his crimes are not up for debate. The problem is the fact that he has been sentenced to a death penalty, which has been a topic of dispute and debate between countries throughout the world for many years.
The death penalty has been abolished in the European Union Member States, which regard it as incompatible with the values of universal rights and human dignity. The EU also constantly endeavours to achieve the universal abolition of the death penalty, in line with the resolutions adopted by the General Assembly of the United Nations in December 2007, 2008 and 2010, which explicitly call on all countries still using the death penalty to take steps to abandon this practice.
In the case of the convict Davinder Pal Singh, all that we can do as Europeans is to try to call on India, as a sovereign and democratic state and a key strategic partner for the EU, to refrain from enforcing the death penalty on this convict and on others in the future.
Madam President, less than one month ago, India announced its candidacy for the UN Human Rights Council. This country has therefore stated its intention to observe standards in the field of promoting and protecting human rights. Unfortunately, the practices of the Indian courts do not meet UN standards. Despite the fact that a moratorium on the enforcement of death penalties has been in place for seven years, and no executions have been carried out since 2004, the courts continue to hand down death sentences. According to an Amnesty International report, in the vast majority of cases these sentences have been handed down to individuals who were unable to obtain proper representation or defence during their trials. I would therefore call for the right to a fair trial to be observed. In the situation as it stands in India, the death penalty should be replaced by life imprisonment. The authorities and judicial bodies should carry out the necessary reforms as soon as possible.
Human rights are not a luxury but a common good, regardless of whether you live in India or in another region of the world.
Madam President, as a member of the EU-India delegation, I must emphasise that human rights, democracy and security are key elements in relations between the EU and India. I must mention the promise made by the European Union and India to make significant progress with the aim of rapidly concluding an extensive, balanced free trade agreement. I support the inclusion of some legally binding clauses in this agreement relating to human rights, which will include a consultation mechanism devised according to the model in Article 96 of the Cotonou Agreement. India has undertaken to comply with the highest standards in terms of promoting and protecting human rights. We must express our concern that the Indian Government might resort again to carrying out the death penalty after a de facto moratorium of seven years. We call on the Indian Government and Parliament to adopt a permanent moratorium on executions with a view to abolishing the death penalty in the near future.
on behalf of the ALDE Group. - Madam President, Professor Davinder Pal Singh Bhullar was extradited from Germany, in violation of the principle of non-refoulement, as he has been sentenced to death in India. Despite the fact that there have no executions in India since 2004, the Member States of the European Union must avoid at all costs returning refugees to places where their lives or freedoms could be threatened or they may be subjected to persecution.
I call on the Indian authorities not to carry out any death penalties and to work on upholding the moratorium. India is in a good position to set an example to that part of the world and abolish the death penalty. The death penalty is the ultimate denial of human rights and should not be used by any democratic country. This cruel, inhumane and degrading punishment cannot be used in the name of justice.
Madam President, the death penalty is particularly cruel and inhumane. It does not deter criminals, but instead leads to the further brutalisation of society. This also applies to Davinder Pal Singh and Mahendra Nath Das in India, despite the fact that their individual crimes are particularly reprehensible. Therefore, we are calling on the Indian Government to commute the death sentence in these cases to imprisonment.
The past history of Professor Singh, who applied for asylum in Germany and was rejected, also gives us cause for thought. Despite public protests in Germany which highlighted the possibility of Professor Singh being executed in India, he was deported in 1995 and arrested as soon as he reached Delhi. The German authorities arbitrarily disregarded the fact that it is against the law to deport someone who is threatened by torture and the death penalty. The authorities' actions were illegal and this was confirmed by a court in Frankfurt.
Therefore, it is important for us and for the decision-makers in the European authorities to take the protection of human rights seriously. This applies to deportation policy and to arms export policy, which in Germany, as elsewhere, should be determined on the basis of the human rights situation in the destination country. However, we have just heard that Germany has once again ridden roughshod over this principle by planning to export tanks to Saudi Arabia. This bears no resemblance whatever to a policy with a focus on human rights.
(FI) Madam President, we in the EU are categorically opposed to the death penalty, regardless of what the accused person is possibly guilty of.
As has been revealed in several speeches here, the charges against Davinder Pal Singh are very serious. He is accused of an act of terrorism, in which nine people were killed in Delhi in 1993. By means of this resolution, we therefore want to say that we do not actually accept these acts of his, nor do we support terrorism, but we are appealing for the death penalty to be abolished in India. Amnesty International has described the recent rejection of pleas for mercy as a blow to human rights in India.
(FI) Madam President, once again we have to stress the European Union's long-term commitment to opposing the death penalty in all cases, and regardless of the circumstances.
Consequently, in our resolution we were keen to mention India, which has sentenced two people to death, Davinder Pal Singh Bhullar and Mahendra Nath Das. Although both are guilty of serious crimes, we cannot approve of their execution. The death sentence has not been carried out in India since 2004. India's President, Pratibha Patil, did not grant either of the convicted men an amnesty at the end of May.
We have to take the message forward, so that India might still postpone the imposition of the death sentences and work to abolish the death penalty altogether. This is important for human rights to be established fully in India.
(RO) Madam President, let us now discuss a specific case: the death sentence passed on Davinder Pal Singh, a citizen of India, a country which still has the death penalty. As a matter of principle, the death penalty is not an option in our world, in our system of values. India has also imposed a moratorium on applying the death penalty. This was a significant gesture. The aim of this European Parliament resolution is to urge India's institutions to abide by the moratorium and, in this instance, by the various UN resolutions on this matter as well. I think that it is the European Union's duty to continue to exert all its influence to abolish capital punishment throughout the world.
Madam President, frankly speaking, I was convinced that we in this House all agreed that the death penalty is the ultimate denial of human rights. I am most astonished by some of our colleagues since, in my mind, the death penalty must be opposed in all cases without exception, regardless of the nature of the crime, the characteristics of the offender or the method used by the state to kill the prisoner. That is the standard for which I am struggling, as, I hope, are many of us.
As a Member of the European Parliament, and also on behalf of Amnesty International Poland, together with many others here I call once again upon the Government of India not to carry out the execution of Davinder Pal Singh. He should immediately be retried in proceedings that are in compliance with international standards on fair trials, without recourse to the death penalty.
(PL) Madam President, we can of course talk about India, a country where the death penalty has not been carried out for seven years. We can also talk about the death penalty as such, and earn applause for doing so. Yet perhaps we should be pointing the finger at ourselves. Let us turn our thoughts to the responsibility borne by one of the European Union's Member States, which sends refugees back to a probable or certain death. I have the impression that this may not be a popular topic of conversation, but maybe we should examine Europe's own conscience. Is this really the proper course of action?
(replying to Róża Gräfin von Thun und Hohenstein under Rule 149(8) (blue-card questions)). - Madam President, a reference was made to my speech in which I said the ECR Group has no collective view on the death penalty for murder. That is a statement of fact. We always have a free vote in my group for these matters. I would like to make the point that Parliament is supposed to reflect the views of the population we represent and, whether you like it or not, a very large number of citizens of the European Union still agree with the death penalty for the most heinous capital crimes. I am afraid that is a fact, so I think it is perfectly reasonable that some Members do believe in the death penalty for murder.
Madam President, of course we listen carefully to our electorate and are in constant dialogue with them, but we also help to find the honest and proper way. We represent here the highest values and 'thou shalt not kill'.
(Applause)
Member of the Commission. - Madam President, we all share the deep concern of the European Parliament about the possibility that India may soon break its de facto moratorium, in place since 2004, on the application of the death penalty in the cases of Davinder Pal Singh Bhullar, and Mahendra Nath Das.
Vice-President/High Representative Ashton has been in regular correspondence with a number of Members of the European Parliament regarding the death penalty in India, and she is well aware of the circumstances surrounding this case, which has been discussed with the Indian authorities in the past in the context of the death penalty issue.
The Vice-President/High Representative wrote to India's Home Minister Chidambaram on 1 June, immediately after President Patil rejected the mercy petitions of Mr Bhullar and Mr Das. In that letter, she made a humanitarian appeal on their behalf, as well as regarding Mr Surinder Kohli, who has also appealed for mercy to the President after his death warrant was issued in early May. She urged Minister Chidambaram to commute their sentences to life imprisonment.
The EU is opposed to the death penalty under all circumstances, regardless of the crimes committed. This is absolutely clear. The EU's view is that capital punishment does not serve as an effective deterrent to criminal behaviour, whereas its abolition contributes to the enhancement of human dignity and the progressive development of human rights.
The Vice-President/High Representative pleaded for India to join the global moratorium that the EU aims to establish, in line with the global trend towards the abolition of the death penalty. At present, last minute appeals on health grounds are being considered by the courts, in both cases.
We hope that the strong domestic and international pressure currently being exerted on the Indian authorities will result in the executions not taking place, and in the moratorium being preserved. We stand ready to consider further urgent action in case the executions become imminent, and will continue to keep the European Parliament and its Members informed of further developments. I thank you all for your interest and for your support in this common cause.
The debate is closed.
The vote will take place shortly.